Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/907,477 filed on 06/22/2020.  Claims 1-4 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In the last line of claim 1, a period should be added after the word “boss”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3 are rejected under 35 U.S.C. 102(b) as being anticipated by the reference JP 618749. This reference is cited in the IDS submitted 06/20/2020.
 The reference JP 618749 shows a strain wave gearing (Fig. 1), comprising: 
a rigid internally toothed gear (2); 
a cup-shaped externally toothed gear (3); and 
a wave generator (4), 
wherein the externally toothed gear is provided with: 
a cylindrical body (large cylinder portion) flexible in a radial direction; 
external teeth (on the right) formed on an outer circumferential surface portion of the body at a side of one end in a direction of a center axis line of the body; 

a rigid boss (3a) that is coaxially and integrally formed in the diaphragm or is coaxially connected to the diaphragm, and 
wherein a maximum value of a ratio B/A is 0.59 where A is a reference pitch circle diameter of the external teeth and B is an outer diameter of the boss (note the outer diameter of the boss 3a is about 1/3  of the reference pitch circle diameter of the external teeth, therefore, B/A is less than 0.59 or the maximum value of a ratio B/A is 0.59).
As to claim 2, wherein the boss (3a) is integrally formed in a center portion of the diaphragm. 
As to claim 3, wherein the boss (3a) is coaxially connected to the diaphragm. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the reference JP 618749.
The reference JP 618749 does not show the boss provided with a hollow part.


Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA DINH HO/Primary Examiner, Art Unit 3658